Name: Commission Delegated Regulation (EU) 2016/1611 of 7 July 2016 on reviewing the scale for missions by officials and other servants of the European Union in the Member States
 Type: Delegated Regulation
 Subject Matter: EU institutions and European civil service;  economic geography;  personnel management and staff remuneration
 Date Published: nan

 9.9.2016 EN Official Journal of the European Union L 242/1 COMMISSION DELEGATED REGULATION (EU) 2016/1611 of 7 July 2016 on reviewing the scale for missions by officials and other servants of the European Union in the Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of officials and Conditions of employment of other servants of the European Union, laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 112(2) of the Staff Regulations and Article 13 of Annex VII to the Staff Regulations, After consulting the Staff Regulations Committee, After consulting the staff representatives from the institutions and other bodies of the European Union, Whereas: (1) In accordance with Article 13(3) of Annex VII to the Staff Regulations, Eurostat has submitted a report (2) on the evolution of the prices of hotels, restaurants and catering services. (2) This report shows that the daily subsistence allowances and the hotel ceilings should be reviewed to take account of the evolution of the prices of hotels, restaurants and catering services. (3) Reviewing the scale of the daily subsistence allowance and the hotel ceilings involves an assessment of complex economic and/or social situations, in which the legislator enjoys a wide margin of discretion. (4) The last reform of the Staff Regulations of officials and Conditions of employment of other servants of the European Union underlined the need for a particular effort by each and every public administration and each and every member of its staff to improve efficiency and to adjust to the changing economic and social context in Europe. (5) Following the accession of the Republic of Croatia to the European Union on 1 July 2013, the reimbursement to officials and other servants of expenditure incurred on missions in this country should be subject to the rules set out in Article 13(2)(a) of Annex VII to the Staff Regulations, HAS ADOPTED THIS REGULATION: Article 1 The scale of mission allowances in Article 13(2)(a) of Annex VII to the Staff Regulations is hereby replaced by the following table: Destination Hotel ceiling Daily allowance Belgium 148 102 Bulgaria 135 57 Czech Republic 124 70 Denmark 173 124 Germany 128 97 Estonia 105 80 Ireland 159 108 Greece 112 82 Spain 128 88 France 180 102 Croatia 110 75 Italy 148 98 Cyprus 140 88 Latvia 116 73 Lithuania 117 69 Luxembourg 148 98 Hungary 120 64 Malta 138 88 Netherlands 166 103 Austria 132 102 Poland 116 67 Portugal 101 83 Romania 136 62 Slovenia 117 84 Slovak Republic 100 74 Finland 142 113 Sweden 187 117 United Kingdom 209 125 Article 2 This Delegated Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 56, 4.3.1968, p. 1, as last amended by Regulation (EC, Euratom) No 1023/2013 (OJ L 287, 29.10.2013, p. 15. (2) Commission Staff Working Paper  Eurostat Report on the 2015 update of mission expenses (daily subsistence allowances and hotel ceilings)  Ref. Ares(2015)6009670  22/12/2015. Available at: https://circabc.europa.eu/sd/a/0bbefcd7-ef76-4825-812d-dc78be24b36b/Ares_2015_6009670_UpdateMissionExpenses.7z